Order entered September 17, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01655-CV

                    LULLY'S INC. D/B/A/ THE RIGHT ONE, Appellant

                                                   V.

                         MELANIE MATTOON, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-03363

                                            ORDER
       The Court has before it appellant’s September 13, 2013 agreed motion to extend

abatement of appeal. The Court GRANTS the motion and ORDERS that this appeal remain

abated for 180 days from the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE